Per Curiam.
The rule brings up a judgment for injuries sustained in a cross-road accident. Norwood avenue runs north and south and Roosevelt east and west. Both avenues are in Ocean township, Monmouth county, New Jersey. Plaintiff was driving a rented Dodge car north on Norwood avenue. He was followed by the defendant’s bus. Testimony indicated that plaintiff intended to turn left into Roosevelt avenue. There was also testimony that plaintiff’s car was struck by the bus when half way across the intersection.
The trial judge in an admirable charge submitted the issues of negligence and contributory negligence to the jury. We think the evidence supports the verdict. The charge of the trial judge clearly embraces the points made in the requests refused in so far as the same were proper.
The rule will be discharged.